The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
In light of the amended claims and eliminating of the claimed “without rotation”, the action is being rejected similarly to the one was filed by the Office on 09/15/2021.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-6, 9, 10, 21-23, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green (U.S. Pub. No. 2013/0090222) in view of Tosevski (U.S. Pub. No. 2011/0294638).
Green discloses an apparatus for forming a container comprising a blank feeder assembly that feeds blank (Figs. 1 & 19A; feeding station 24); a laminating station that laminates at least a portion of the container after the tabs are folded (Fig. 16; via 122); the blank feeder assembly comprises a rollover arm to fold the panel of the blank (Fig. 19A; via by rotating rod 174 a linear movement of 172 will result on moving the folding paddles; paragraph 0078); the blank feeder further comprises two opposing C-shaped funnel portion to capture and guide the blank (Figs. 1-3; via feeding station 24); the laminating station comprises a squaring arm and plate (Fig. 16; via laminating station with 124, 126, & 127); the compression station comprises a mandrel assembly (Fig. 1; via mandrel 54) comprises a plurality of end compression plates with miter corner face (Fig. 19A; via 166), a spring loaded side face (via the folding plates supported by air cylinder 182); pusher lug to transport the blank through the apparatus (Fig. 13A; via pusher assembly 64 & 68); The hopper assembly comprises one vacuum cup (Fig. 3; via vacuum 34); a hopper station that stores plurality of blanks (Figs. 1 & 14; via hopper assembly 26); the lamination station is downstream from the hopper station (Figs. 1 & 16; via lamination station); the side panel comprises an inner side panel and an outer side panel and at least one rollover arm rotates the inner side panel to capture the tab between the inner and outer side panels, see for example (Figs. 1, 2, 19A, & 19B).
	Green does not disclose the formed container to be with inner and outer side walls, use of feeder assembly with tab bullets each of which extends upwards along a single axis to strike and folds inwards a respective stacking tab of the blank, each of the tab bullets transitions between an unfired position and a fired position, plurality of tab bullets comprise actuating cylinders moving coaxially with the tab bullets that pneumatically transition the tab bullets along the single axis, wherein each of the tab bullets includes an end tip contacting the respective stacking tabs, nor rollover arm to rotate an inner side panel to capture portion of the stacking tabs between the inner and outer side panels, nor plurality of tab bullets comprise actuating cylinders that pneumatically transition between an unfired positon and a fired position, wherein the unfired position is below the fired position and each of the end tips of the tab bullets transitions along the “single axis” from the unfired position to the fired and final position.
However, Tosevski discloses similar apparatus with the formation of container with inner and outer side walls (Fig. 1D), use of tab bullets extends upwards to strike and fold inwards stacking tab of the blank along single axis with actuating cylinders transition between an unfired below position in respect to the fired position (Figs. 2E & 2F and/or 2J & 2K; via forming movements of structure 180 between unfired below position shown by Fig. 2E, and the fired position of Fig. 2F to strikes portions 3 & 2), each of the tab bullets being transitioned between unfired and fired positions, (via movements of 180 to extend and retract), plurality of tab bullets comprise actuating cylinders moving coaxially with the tab bullets that pneumatically transition the tab bullets along the single axis (Figs. 2E & 2F; via pneumatically mechanism 204 of firing bullets mechanism 180); rollover arm (Figs. 2E & 2F and/or 2J & 2K; via rollover/pivoting mechanism 181 & 182) rotates the inner panel (2) to capture tabs (20) between the inner and outer panels (via between panels 2 & 6), and having the plurality of tab bullets comprise actuating cylinders that pneumatically transition between an unfired positon and a fired position (via actuating cylinders 204), wherein each of the tab bullets includes an end tip contacting the respective stacking tabs (Figs. 2E & 2F; via bullets mechanism 180), and the unfired position is below the fired position (via the unfired structure 180 of Figs. 2E is below the fired position of structure 180 of Fig. 2F), see below annotated figure; and each of the end tips of the tab bullets transitions along the “single axis” from the unfired position to the fired and final position, see for example (Figs. 2E & 2F; via 181 moves along axis of 204 to reach to the folding and pullet position, such movements up-down of the bar extending out of 204 appears to be in a “single axis”).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Green’s apparatus by using blanks with stacking tabs, inner and outer side walls, use of tab bullets to be transitioned between an unfired and fired positions along a single axis, and folding means to fold them (tab bullets), along with the use of rollover arms to fold the panels to form an inner and outer sidewalls of the container, and having the plurality of tab bullets comprise actuating cylinders that pneumatically transition between an unfired position and a fired position along the single axis, wherein the unfired position is below the fired position, and each of the end tips of the tab bullets transitions along the single axis from the unfired position to the fired and final position, as suggested by Tosevski, in order to come up with quick and efficient folding apparatus to fold the blank into trays with the use of a controlled folding time via controlling timing of the pneumatic rams (paragraphs 0006-0009). 
	In respect to the claimed capturing portion of the stacking tabs between the inner and outer panels after the folding of the stacking tabs.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Green in view of Tosevski’s apparatus having the stacking tabs to be captured between the side walls after the folding of the stacking tabs, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Further, Tosevski appears to disclose the capturing of the stacking tabs between the walls takes place after folding the tabs, see for example (Fig. 2J; via portion of tabs 20 is being forced to slide over the bottom panel of the container, which will be at least portionally bended/folded prior to the completion of the capture of 20 between the inner and outer walls 2 & 6).  


    PNG
    media_image1.png
    862
    813
    media_image1.png
    Greyscale



Alternatively, Claims 1, 3-6, 9, 10, 21-23, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green (U.S. Pub. No. 2013/0090222) in view of Tosevski (U.S. Pub. No. 2011/0294638) and further in view of McKenna et al. (U.S. Patent No. 6,502,698).
Green discloses an apparatus for forming a container comprising a blank feeder assembly that feeds blank (Figs. 1 & 19A; feeding station 24); a laminating station that laminates at least a portion of the container after the tabs are folded (Fig. 16; via 122); the blank feeder assembly comprises a rollover arm to fold the panel of the blank (Fig. 19A; via by rotating rod 174 a linear movement of 172 will result on moving the folding paddles; paragraph 0078); the blank feeder further comprises two opposing C-shaped funnel portion to capture and guide the blank (Figs. 1-3; via feeding station 24); the laminating station comprises a squaring arm and plate (Fig. 16; via laminating station with 124, 126, & 127); the compression station comprises a mandrel assembly (Fig. 1; via mandrel 54) comprises a plurality of end compression plates with miter corner face (Fig. 19A; via 166), a spring loaded side face (via the folding plates supported by air cylinder 182); pusher lug to transport the blank through the apparatus (Fig. 13A; via pusher assembly 64 & 68); The hopper assembly comprises one vacuum cup (Fig. 3; via vacuum 34); a hopper station that stores plurality of blanks (Figs. 1 & 14; via hopper assembly 26); the lamination station is downstream from the hopper station (Figs. 1 & 16; via lamination station); the side panel comprises an inner side panel and an outer side panel and at least one rollover arm rotates the inner side panel to capture the tab between the inner and outer side panels, see for example (Figs. 1, 2, 19A, & 19B).
	Green does not disclose the formed container to be with inner and outer side walls, use of feeder assembly with tab bullets each of which extends upwards along a single axis to strike and folds inwards a respective stacking tab of the blank, each of the tab bullets transitions between an unfired position and a fired position, plurality of tab bullets comprise actuating cylinders moving coaxially with the tab bullets that pneumatically transition the tab bullets along the single axis, nor rollover arm to rotate an inner side panel to capture portion of the stacking tabs between the inner and outer side panels, nor plurality of tab bullets comprise actuating cylinders that pneumatically transition between an unfired positon and a fired position, wherein the unfired position is below the fired position, while having each of the end tips of the tab bullets transitions along the “single axis” from the unfired position to the fired and final position “without rotation”.
However, Tosevski discloses similar apparatus with the formation of container with inner and outer side walls (Fig. 1D), use of tab bullets extends upwards to strike and fold inwards stacking tab of the blank along single axis with actuating cylinders transition between an unfired below position in respect to the fired position (Figs. 2E & 2F and/or 2J & 2K; via forming movements of structure 180 between unfired below position shown by Fig. 2E, and the fired position of Fig. 2F to strikes portions 3 & 2), each of the tab bullets being transitioned between unfired and fired positions, (via movements of 180 to extend and retract), plurality of tab bullets comprise actuating cylinders moving coaxially with the tab bullets that pneumatically transition the tab bullets along the single axis (Figs. 2E & 2F; via pneumatically mechanism 204 of firing bullets mechanism 180); rollover arm (Figs. 2E & 2F and/or 2J & 2K; via rollover/pivoting mechanism 181 & 182) rotates the inner panel (2) to capture tabs (20) between the inner and outer panels (via between panels 2 & 6), and having the plurality of tab bullets comprise actuating cylinders that pneumatically transition between an unfired positon and a fired position (via actuating cylinders 204), wherein the unfired position is below the fired position (via the unfired structure 180 of Figs. 2E is below the fired position of structure 180 of Fig. 2F); and each of the end tips of the tab bullets transitions along the “single axis” from the unfired position to the fired and final position “without rotation”, see for example (Figs. 2E & 2F; via 181 moves along axis of 204 to reach to the folding and pullet position, such movements up-down of the bar extending out of 204 appears to be in a “single axis” and “without rotation”).

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Green’s apparatus by using blanks with stacking tabs, inner and outer side walls, use of tab bullets to be transitioned between an unfired and fired positions along a single axis, and folding means to fold them (tab bullets), along with the use of rollover arms to fold the panels to form an inner and outer sidewalls of the container, and having the plurality of tab bullets comprise actuating cylinders that pneumatically transition between an unfired positon and a fired position along the single axis, wherein the unfired position is below the fired position, and each of the end tips of the tab bullets transitions along the “single axis” from the unfired position to the fired and final position “without rotation”, as suggested by Tosevski, in order to come up with quick and efficient folding apparatus to fold the blank into trays with the use of a controlled folding time via controlling timing of the pneumatic rams (paragraphs 0006-0009). 
	In respect to the claimed capturing portion of the stacking tabs between the inner and outer panels after the folding of the stacking tabs.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Green in view of Tosevski’s apparatus having the stacking tabs to be captured between the side walls after the folding of the stacking tabs, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Further, Tosevski appears to disclose the capturing of the stacking tabs between the walls takes place after folding the tabs, see for example (Fig. 2J; via portion of tabs 20 is being forced to slide over the bottom panel of the container, which will be at least portionally bended/folded prior to the completion of the capture of 20 between the inner and outer walls 2 & 6).  

	Green in view of Tharpe may not be clear of showing that the folding of a respective stacking tab of the blank relative to an adjacent-most portion of a panel of the blank from which the stacking tab directly extends nor having the tab to be positioned/folded and captured between the inner and outer side panels.  However, Kenna discloses similar apparatus with folding a respective stacking tab of the blank relative to an adjacent-most portion of a panel of the blank from which the stacking tab directly extends, while capturing the stacking tabs between inner and outer panels, see for example (Figs. 1 & 4; via folded stacking tabs 28; positioned between inner and outer panels).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Green in view of Tosevski’s apparatus and formed double sided containers by folding a respective stacking tab of the blank relative to an adjacent-most portion of a panel of the blank from which the stacking tab directly extends, as suggested by Kenna, in order to come up with the necessary stacking strength, while reducing the amount of material used (column 1, lines 40-50).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 9, 10, 21-23, and 25 have been considered but are moot because the arguments do not apply to the combination of the references as being used in the current rejection.
The Office still believes that such argued upon limitations of having “…bullets each of which extends upwards along a single axis to strike and fold inwards…to the fired and final position.”, clearly suggested by the applied art of Tosevski ‘638, see annotated figure above.  It is believed that the end tips of elements 181/182 of ‘638, indeed strike and fold the flaps of the blank in order to finish the fold via movements or strike of 204, see notated figure above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731